
	
		I
		112th CONGRESS
		1st Session
		H. R. 948
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Loebsack (for
			 himself and Mr. Latham) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  provision of behavioral health services to members of the reserve components of
		  the Armed Forces necessary to meet pre-deployment and post-deployment readiness
		  and fitness standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Embedded Mental Health Providers for
			 Reserves Act of 2011.
		2.Access to mental
			 health assessments for members of the reserve components of the Armed Forces
			 performing inactive-duty trainingSection 1074a of title 10, United States
			 Code, is amended—
			(1)by redesignating
			 subsection (h) as subsection (i);
			(2)by inserting after
			 subsection (g) the following new subsection (h):
				
					(h)(1)The Secretary concerned
				shall provide to any member of the reserve components performing inactive-duty
				training during scheduled unit training assemblies access to mental health
				assessments with a licensed mental health professional who shall be available
				for referrals during duty hours on the premises of the principal duty location
				of the member's unit.
						(2)All mental health services provided
				under this subsection shall be subject to and comply with all applicable
				privacy rules and security rules published by the Department of Health and
				Human Services as required by the Health Insurance Portability and
				Accountability Act of 1996.
						(3)Mental health services provided to a
				member under this subsection shall be at no cost to the
				member.
						;
				and
			(3)in subsection (i),
			 as redesignated by paragraph (1), by striking medical and dental
			 readiness and inserting medical, dental, and behavioral health
			 readiness.
			3.Behavioral health
			 support for members of the reserve components of the Armed Forces
			(a)In
			 generalEach member of a reserve component of the Armed Forces
			 participating in annual training or individual duty training shall, while so
			 participating, have access to the behavioral health support programs for
			 members of the reserve components described in subsection (b).
			(b)Behavioral
			 health support programsThe behavioral health support programs
			 for member of the reserve components described in this subsection shall include
			 one or any combination of the following:
				(1)Programs providing
			 access to licensed mental health providers in armories, reserve centers, or
			 other places for scheduled unit training assemblies.
				(2)Programs providing
			 training on suicide prevention and post-suicide response.
				(3)Psychological
			 health programs.
				(4)Such other
			 programs as the Secretary of Defense, in consultation with the Surgeon General
			 for the National Guard of the State in which the members concerned reside, the
			 Director of Psychological Health of the State in which the members concerned
			 reside, the Department of Mental Health or the equivalent agency of the State
			 in which the members concerned reside, or the Director of the Psychological
			 Health Program of the National Guard Bureau, considers appropriate.
				(c)Availability of
			 Defense Health Program fundsSubject to applicable provisions of
			 appropriations Acts, amounts available for the Department of Defense for
			 Defense Health Program shall be available for behavioral health support
			 programs for members of the reserve components under this section.
			(d)BudgetThe
			 Office of the Secretary of Defense for Health Affairs shall coordinate with the
			 reserve components, including the National Guard Bureau, in determining the
			 amounts required on a fiscal-year basis for behavioral support programs for
			 members of the reserve components under this section.
			(e)Executive
			 agentThe Joint Staff of the National Guard Bureau shall be the
			 executive agent for the implementation of behavioral health support programs
			 for members of the reserve components under this section.
			
